PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/782,799
Filing Date: 29 JAN 2018
Appellant(s): Tilikin, Alexei., Epshtein, Tal., Hasdai, Netta.



__________________
TRAVIS H. DUBOSE
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 07/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 7-8, 11, 14, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), and further in view of U.S. Application NO. 6,970,919 B1 (“Doi”).

Claims 2-3, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), and further in view of U.S. Application NO. 6,970,919 B1 (“Doi”), as applied to claims 1, 11, and 18 above, and further in view of U.S. Application NO. 9,015,803 B1 A1 (“Chaganti”), as previously cited in PTO-892 filed 06/01/2021. 

Claims 5 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), and further in view of U.S. Application NO. 6,970,919 B1 (“Doi”), as applied to claim 1 and 11 above, and further in view of U.S. Application NO. 2015/0205453 A1 (“Carlos”), as previously cited in PTO-892 filed 06/01/2021.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), and further in view of U.S. Application NO. 6,970,919 B1 (“Doi”), as applied to claim 1 above, and further in view of U.S. Application NO. 2014/0280900 A1 (“Mcdowall”), as previously cited in PTO-892 filed 06/01/2021. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), in view of U.S. Application NO. 6,970,919 B1 (“Doi”), and further in view of U.S. Application NO. 2014/0280900 A1 (“Mcdowall”), as applied to claim 9 above, and further in view of U.S. Application NO. 2014/0317313 A1 (“Okita”), as previously cited in PTO-892 filed 06/01/2021. 

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), in view of U.S. Application NO. 6,970,919 B1 (“Doi”), and further in view of U.S. Application NO. 9,015,803 B1 (“Chaganti”) as applied to claims 12 and 19 above, and further in view of U.S. Application NO. 20180300304 A1 (“Mullins”), as previously cited in PTO-892 filed 06/01/2021. 

(2) Response to Argument
Argument A, Appellant argues on pages 9-16 of Appeal Briefs filed 07/07/2021 that, “Kindelsberger and Fern are non-analogous art, and that “even assuming, arguendo, that Kindelsberger and Fern are determined to be analogous art, there is no motivation to combine Fern with Kindelsberger and Doi. 
Response to Argument A, the examiner respectfully disagrees. In response to Appellant's argument that Kindelsberger and Fern are nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Kindelsberger and Fern are reasonably pertinent to the problem faced by the inventor. Kindelsberger teaches an interface for organizing and presenting branches of historical versions of a graph in a way that suits exploration. Fern teaches an interface for viewing authoring, communication, and branching events for a document timeline. An inventor looking to solve problems related to the ability to update the service map by way of a graphical user interface, as cited in Appellant’s specification filed 1/29/2018 para. [0003], would look to solutions of others such as Kindelsberger and Fern, who similarly look at solutions for viewing organized graphs and updating the graphs with user authored events. It is also noted that Kindelsberger and Fern are in the same field of  system that allows for control and settings to be easily made. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Appellant also argues on page. 14, that “a PHOSITA would not be motivated to combine a document history interface for editing a text processing document of Fern with the visualizing tool for graph construction of Kindelsberger and the technique for displaying network configuration elements of Doi to arrive and the claimed subject matter. It is respectfully noted that Appellant appears to have mischaracterized the cited rejection as Kindelsberger is the primary reference and not Fern. Thus, the entire premise of this argument should be found moot as it is directed to the wrong order of references. Appellant also argues on page. 15, that, “Such filtration would be useless to a document history interface of Fern which would benefit from seeing all changes made to a document. See Fern, abstract. Combining Fern with Kindelsberger and Doi would lead to another version of Fern without any benefits to Fern”. It is further noted that Kindelsberger in the primary reference and that Kindelsberger and Fern are analogous art for the reasons stated above. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Argument A,1 Appellant argues on pages 17-20 of Appeal Briefs filed 07/07/2021, that Kindelsberger, Fern, and Doi do not teach, “a first selectable control that, when selected by way of the GUI, causes… the computing device to replace the active copy of the graph in the panel region with the editable private copy of the graph”.
Response to Argument A 1, the examiner respectfully disagrees. Kindelsberger teaches in para. [0101] and Fig. 3, a control in the form of a “commit button 392, which may cause graph version 323 and graph version indicator 363 to change from uncommitted to committed”. Further filtration changes made after committing may cause creation of a new uncommitted graph version. 

    PNG
    media_image2.png
    558
    760
    media_image2.png
    Greyscale

In a case where a user activates a filtration control after a change has previously been committed, a new graph will be created. The limitation of, “a first selectable control 
Furthermore, Fern teaches in para. [0121], Fig. 9, a “first pane 902 may provide access to a first version of the document including content 908. Authoring the document may include performing authoring actions such as adding content, deleting content”. 

    PNG
    media_image3.png
    535
    762
    media_image3.png
    Greyscale
 Wherein the examiner notes that in a case where a user selects the first pane 902 to author the document, the content document is being edited and therefore replaced with a user’s added or deleted content. The Examiner respectfully disagrees with Appellant’s characterization that Fern’s first pane 902, “is not a selectable control”, as Fern depicts that the panel may be selected by a user to perform authoring actions that change a first version of document into a second version of a document as seen in Figs. 9-10. Thus the limitation of, “a first selectable control that, when selected by way of the GUI, causes… the computing device to replace the active copy of the graph in the panel region with the editable private copy of the graph” is interpreted to match how a user of Fern’s may select a first pane 902 in order to control editing a document and thus replace the previous version of a document with a newly authored document changes. 

Argument A 2, Appellant argues on pages 16-20 of Appeal Briefs filed 07/07/2021 that, that Kindelsberger, Fern, and Doi do not teach that, “the first selectable control, the second selectable control, and the linear GUI element remain on the GUI during the active copy of the graph being replaced, updated, or both, with the editable private copy of the graph”. 
Response to Argument A 2, the examiner respectfully disagrees. Fern teaches in para. [0130-0131], Figs. 10, “Similar to FIG. 9, document history interface 1000 may provide one or more windows, panes or areas for presenting the various document versions, interactive timelines, and additional information”, wherein the examiner notes that “FIGS. 9 and 10 illustrate different times during the same authoring session”. 

    PNG
    media_image4.png
    535
    750
    media_image4.png
    Greyscale
 The limitation of, “the first selectable control, the second selectable control, and the linear GUI element remain on the GUI during the active copy of the graph being replaced, updated, or both, with the editable private copy of the graph” is equivalent to how in Figs. 9-10, a first control in the form of pane 902 for further editing a previous version of a document, in which a user’s new edits result in the replacement of the previous version document, a second control in the form of a save button 932, wherein Fern teaches in para. [0124], the document may be saved as a new document by activating save control 932, and linear GUI element is the form of the event timeline 910, wherein Fern teaches in [0122] that an event timeline 910 may be a graphical rendering showing authoring events received during an authoring session. Wherein the examiner notes that these three elements remain on the same display as a first version 

Argument A 3, Appellant argues on pages 23-25 of Appeal Briefs filed 07/07/2021 that, Kindelsberger does not teach, “the computer device to toggle the panel region between displaying the editable private copy of the graph and the active copy of the graph” in claim 4. 
Response to Argument A 3, the examiner respectfully disagrees. Kindelsberger teaches in para. [0089-0090], Fig. 3, “that the user may click on the particular version indicator ….a particular version of filtration of the graph that is represented by the particular version indicator is displayed”. For example, computer 100 displays graph version 122 because version indicator 162 was selected. Wherein it is noted that a user may select any of version indicators 361-363 to flip between graph versions that may be displayed by computer 122. The limitation of, “wherein selection of a third selectable control on the GUI causes the computing device to toggle the panel region between displaying the editable, private copy of the graph and the active copy of the graph”, is equivalent to the timeline version indicators that allow a user to switch between displaying an uncommitted graph version 363 and a most recent active graph version 322.

Argument A 4, Appellant argues on pages 25-26 of Appeal Briefs filed 07/07/2021 that, Kindelsberger does not teach creating, “two or more editable, private 
Response to Argument A 4, the examiner respectfully disagrees. Kindelsberger teaches in para. [0101], that further filtration changes made after committing may cause creation of a new graph version. Wherein it would be obvious that it is possible to create multiple uncommitted new graph versions that may still be edited until they are committed. The examiner notes that the language of claim 8 merely cites “the database stores representation of each of the editable, private copies of the graph”, and does not require that that the two editable private copies of the graph for a single user exist at the same time. The limitation of, “wherein selection of one or more controls on the GUI cause the computing device to create two or more editable, private copies of the graph for a single user”, is equivalent to how a single user may filter the graph which creates the first editable copy, and after committing the changes the user filters again which creates a second editable copy. 

Argument B (Ground of Rejection NO. 2), Appellant argues on pg. 26-27 of Appeal Briefs filed 07/07/2021 that, Chaganti fails to overcome the deficiencies of Kindelsberger, Fern, and Doi. 
Response to Argument B, the examiner respectfully disagrees, as claims 1, 11, and 18 are taught by the references, the dependent claims stand rejected. 

Argument C (Ground of Rejection NO. 3), Appellant argues on pg. 27-28 of Appeal Briefs filed 07/07/2021 that, Carlos fails to overcome the deficiencies of Kindelsberger, Fern, and Doi. 
Response to Argument C, the examiner respectfully disagrees, as claims 1, 11, and 18 are taught by the references, the dependent claims stand rejected. 

Argument D (Ground of Rejection NO. 4), Appellant argues on pg. 28 of Appeal Briefs filed 07/07/2021 that, Mcdowall fails to overcome the deficiencies of Kindelsberger, Fern, and Doi. 
Response to Argument D, the examiner respectfully disagrees, as claims 1, 11, and 18 are taught by the references, the dependent claims stand rejected. 

Argument E (Ground of Rejection NO. 5), Appellant argues on pg. 28-29 of Appeal Briefs filed 07/07/2021 that, Okita fails to overcome the deficiencies of Kindelsberger, Fern, and Doi. 
Response to Argument E, the examiner respectfully disagrees, as claims 1, 11, and 18 are taught by the references, the dependent claims stand rejected. 

Argument F (Ground of Rejection NO. 6), Appellant argues on pg. 29 of Appeal Briefs filed 07/07/2021 that, Chaganti fails to overcome the deficiencies of Kindelsberger, Fern, and Doi. 
Response to Argument F, the examiner respectfully disagrees, as claims 1, 11, and 18 are taught by the references, the dependent claims stand rejected. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/D.T./Examiner, Art Unit 2171
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                        
/DANIEL SAMWEL/Primary Examiner, Art Unit 2171